ORDER RECALLING REMITTITUR AND GRANTING LIMITED REHEARING
The Court in this matter having heretofore denied Appellant’s PETITION FOR REHEARING by ORDER dated the 16th day of March 1983 Idaho, 660 P.2d 54; and the Court having entered its REMITTITUR to the District Court on March 16, 1983; and the Court thereafter having determined that the ruling on the PETITION FOR REHEARING was premature inasmuch as the Amicus Curiae Brief of Legal Services Corporation was not yet due and had not been filed at the time of the denial of the PETITION FOR REHEARING; and the Amicus Curiae Brief having been thereafter filed and considered by the Court; and that by reason of the aforesaid premises the Court has determined to recall the REMITTITUR and to reconsider and partially grant the PETITION FOR REHEARING;
NOW, THEREFORE, IT IS HEREBY ORDERED, that the REMITTITUR to the District Court entered on March 16,1983 be, and it is hereby recalled; and the Court does hereby reassume jurisdiction of this appeal for the limited purposes set forth in this Order.
IT IS FURTHER ORDERED, that the ORDER of the Court dated March 16,1983, denying the Appellant’s PETITION FOR REHEARING is partially rescinded, and the Court does hereby partially grant Appellant’s PETITION FOR REHEARING as to the sole issue as to whether or not attorney fees on appeal should have been granted against the Idaho Legal Aid Services.
IT IS FURTHER ORDERED, that the Respondent shall have twenty-eight (28) days from date of this Order to file a Response Brief to the PETITION FOR REHEARING, after which the Court will set this matter for oral argument on the limited Rehearing.